Exhibit OPINION OF LATHAM & WATKINS LLP April17, PriceSmart, Inc. 9740 Scranton Road San Diego, California 92121 Re: Registration Statement on Form S-8; 477,650 Shares of Common Stock, par value $0.0001 per share Ladies and Gentlemen: We have acted as special counsel to PriceSmart, Inc., a Delaware corporation (the “Company”), in connection with the proposed issuance of 50,000 shares of common stock, par value $0.0001 per share (the “Common Stock”), of the Company pursuant to the Company’s 2001 Equity Participation Plan, as amended (the “2001
